PROB 35                                                                        Report and Order Terminating Supervision
(Reg 3/93)                                                                              Prior to Original Expiration Date



                               UNITED STATES DISTRICT COURT
                                            FOR THE
                              EASTERN DISTRICT OF NORTH CAROLINA

UNITED STATES OF AMERICA

                       v.                                     Docket No. 5:18-CR-4-1H

ROCKY S. ROE

        On August 4, 2017, the above named was released from prison and commenced a term of supervised
release for a period of 48 months. The offender has complied with the rules and regulations of supervised
release and is no longer in need of supervision. It is accordingly recommended that the offender be
discharged from supervision.

Reviewed and approved,                                I declare under penalty of perjury that the foregoing
                                                      is true and correct.


/s/ Jeffrey L. Keller                                 /s/ Scott Plaster
Jeffrey L. Keller                                     Scott Plaster
Supervising U.S. Probation Officer                    U.S. Probation Officer
                                                      310 New Bern Avenue, Room 610
                                                      Raleigh, NC 27601-1441
                                                      Phone: 919-861-8808
                                                      Executed On: June 18, 2019


                                           ORDER OF COURT

       Pursuant to the above report, it is ordered that the offender be discharged from supervision and that
the proceedings in the case be terminated.
                         20th
             Dated this _________           June
                                  day of ____________________, 2019.




                                                             Malcolm J. Howard
                                                             Senior U.S. District Judge
